Title: From Thomas Jefferson to Jacquelin Ambler, 23 May 1780
From: Jefferson, Thomas
To: Ambler, Jaquelin (Jacquelin)



Sir
In Council May 23. 1780.

During your absence the Speaker Harrison applied to me to let him be furnished with some guns from the foundery, a note of which he furnished Mr. Reeveley and afterwards Colo. Fitzgerald applied for the within; I promised both provided it was not inconsistent with any contracts, orders, or purposes of your board; the Speaker to be first supplied and Colo. Fitzgerald next. You will be pleased to direct a compliance with these engagements as far as they were meant to be absolute. I am Sir with great respect Your most obedt. servt.,

Th: Jefferson

